S. Miller, J.P.,
dissents and votes to reverse the order insofar as appealed from, deny the motion, and reinstate the complaint insofar as asserted against the County of Nassau, with the following memorandum: I do not agree with the majority’s conclusion that the plaintiffs failed to demonstrate the existence of an issue of fact as to whether the defendant County of Nassau created the alleged dangerous condition: the tree stump adjacent to the sidewalk on Merrick Road which caused the plaintiff Barry Monopoli to fall from his bicycle. An eyewitness, Francesco Gomez, who was employed by the defendant R & G Car Wash, Inc., testified at an examination before trial that approximately one month before the accident, he saw two workers cut down the subject tree, leaving the stump behind. The two workers wore matching clothes and alighted from a dark blue truck that had an emblem on the door. The witness testified that there was a lion on the emblem, and he believed the truck was an official Nassau County vehicle. The workers returned about one week later and placed two traffic cones on the sidewalk to guard the stump; the cones were later removed. Although Nassau County proffered an affidavit of an employee denying that the County had cut down the subject tree leaving *358the stump behind, in my opinion, this plainly creates an issue of fact precluding summary judgment. Contrary to the conclusion of my colleagues in the majority, there was nothing “speculative” about Mr. Gomez’s testimony; it was either credible or not, and that determination is for a jury (see, Petri v Half Off Cards, 284 AD2d 444; Torres v Jeremias, 283 AD2d 484; Williams v Dover Home Improvement, 276 AD2d 626; Apple v State of New York, 268 AD2d 398). Mr. Gomez, a disinterested eyewitness, testified with the aid of an interpreter, and his account was sufficiently detailed as to warrant submission to a jury of the issue of whether the County created the dangerous condition. Accordingly, I vote to reverse the order insofar as appealed from awarding summary judgment to the County and to deny its motion.